TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-15-00671-CV



                         Rebecca Harris, Holly Harris-Bayer, and
                Red River Motorcycle Trails, Inc. Recreation Park, Appellants

                                               v.

    Texas Commission on Environmental Quality and EOG Resources, Inc., Appellees


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
      NO. D-1-GN-14-001348, HONORABLE DARLENE BYRNE, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellants Rebecca Harris, Holly Harris-Bayer, and Red River Motorcycle Trails,

Inc. Recreation Park have filed an unopposed motion to dismiss this appeal. We grant appellants’

motion and dismiss the appeal.1



                                             __________________________________________

                                             Bob Pemberton, Justice

Before Chief Justice Rose, Justices Pemberton and Bourland

Dismissed on Appellants’ Motion

Filed: January 22, 2016




       1
           See Tex. R. App. P. 42.1(a)(1).